DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-40 of the claim set received 9/09/2015 are pending.

Election/Restrictions
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/04/2020.
Applicant's election with traverse of the apparatus of claims 21-29 is acknowledged.  However, no arguments are provided for why the restriction is being traversed, therefore the requirement is deemed proper and made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 requires “the first expander is configured for cooling the first portion of the high pressure carbon dioxide stream to a temperature of about -20 C or less.”  Because the claim is an apparatus claim, which is limited by the claimed structure as opposed to the function, and there is no description in the specification for what structure is imparted, it is unclear how the “configured for” functional limitation modifies the claimed structure of first expander.  Additionally, “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 requires, “the heat exchanger is configured for cooling the second portion of the high pressure carbon dioxide stream to a temperature of about 5 C or less.”  Because the claim is an apparatus claim, which is limited by the claimed structure as opposed to the function, and there is no description in the specification for what structure is imparted, it is unclear how the “configured for” functional limitation modifies the structure of the claimed heat exchanger.  Additionally, “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 24 requires, “wherein the second expander is configured to expand the cooled second portion of the high pressure carbon dioxide stream to a pressure that is about 30 bar or less but is greater than the triple point pressure of carbon dioxide.”  
Claim 29 recites, “a combustor configured for combusting a carbonaceous or hydrocarbon fuel with oxygen in a combustor,” where it is unclear if the second recitation of “a combustor” is the same as the first recitation or if an additional combustor is required.  The recitation is examined as if written, “a combustor configured for combusting a carbonaceous or hydrocarbon fuel with oxygen 
Claim 29 requires, “a combustor configured for combusting a carbonaceous or hydrocarbon fuel with oxygen in a combustor in the presence of a recycle carbon dioxide stream at a pressure of about 100 bar or greater and a temperature of about 400 C or greater to form a combustor exit stream comprising carbon dioxide.”  Further, because the claim is an apparatus claim, which is limited by the claimed structure as opposed to the function, and there is no description in the specification for what structure is imparted, it is unclear how the “configured for” functional limitation modifies the structure of the claimed combustor.  Additionally, “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 and 28, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allam (US 6,484,533).
Regarding Claim 21, Allam discloses in Fig. 6, a system configured for production of a low pressure liquid carbon dioxide stream 310, the system comprising:
a splitter (where stream 304 splits into stream 306 and stream 342) configured for dividing a high pressure carbon dioxide stream 304 into a first portion 342 and a second portion 306;
a first expander E2 configured for expanding and cooling the first portion 342 of the high pressure carbon dioxide stream;
a heat exchanger X1 for cooling the second portion 306 of the high pressure carbon dioxide stream against the cooled first portion (of 322 and 324) of the high pressure carbon dioxide stream exiting the expander E2; and
a second expander V1 configured for expanding the cooled second portion 306 of the high pressure carbon dioxide stream so as to form the low pressure liquid carbon dioxide stream 310.
Regarding Claim 22, Allam discloses in Fig. 6, wherein the first expander E2 is configured for cooling the first portion 342 of the high pressure carbon dioxide stream to a temperature of about -20 C or less (see table of col. 16 and refer to Fig. 5 embodiment where 220 is the input stream of first expander E2 and 222 is the output stream from first expander E2, E2 is capable of reducing the temperature to -162.8 degrees).
Regarding Claim 23, Allam discloses in Fig. 6, wherein the heat exchanger X1 is configured for cooling the second portion 306 of the high pressure carbon dioxide stream to a temperature of about 5 C or less (see table of col. 16 and refer to Fig. 5 embodiment where 208 and 210 are portions the output second portion stream 206 of heat exchanger X1, where the temperature is -170.6, clearly X1 is capable of the cooling to a temperature of 5 C or less).
Regarding Claim 24, Allam discloses in Fig. 6, wherein the second expander V1 is configured to expand the cooled second portion of the high pressure carbon dioxide stream to a pressure that is about 30 bar or less but is greater than the triple point pressure of carbon dioxide (see table of col. 16 and refer to Fig. 5 embodiment where 208 and 210 are portions the output second portion stream 206 of heat exchanger X1 and the second expander V1, V1 is capable of expanding to a Pressure of 9.2 Bar).
Regarding Claim 28, Allam discloses further comprising a compressor C1 configured for receiving the first portion 342 of the high pressure carbon dioxide stream from the heat exchanger X1 (follow flow arrows of Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Allam (US 2013/0104525) in view of Eickmeyer (US 2,842,941).
Regarding Claims 25 and 26
Eickmeyer discloses in Fig. 1, a system configured for production of a flow pressure liquid carbon dioxide stream 36, the system comprising a heat exchanger 3 for cooling a high pressure carbon dioxide stream 1, a second expander 24, and a separator 23 positioned downstream from the second expander 24 for separating the high pressure carbon dioxide stream into a vapor 25 and a liquid 36.  Eickmeyer teaches the separator comprises a combined stripping column 23 combined with a re-boiler 20.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Allam so that the separator includes the combined stripping column and re-boiler as taught by Eickmeyer in order to remove dissolved gases from the liquid stream in an amount to provide a desired purity of the liquid carbon dioxide contained in the liquid stream (read Eickmeyer col. 2, l. 65-col. 3, l. 4).  Regarding Claim 26, within this combination, the re-boiler 20 is positioned upstream of the second expander 24 and the stripping column positioned downstream of the heat exchanger 3 and second expander 24 as taught by Eickmeyer (Fig. 1).
Claim 29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Viteri (US 6,622,470) in view of Allam (US 2013/0104525).
Regarding Claim 29, Viteri discloses in Fig. 3, a combustor 30 for combusting a carbonaceous or hydrocarbon fuel (                                
                                    C
                                    
                                        
                                            H
                                        
                                        
                                            4
                                        
                                    
                                
                            ) fuel with oxygen (see gas composition entering compressor 20) in the presence of a recycle carbon dioxide stream E’’ at a pressure of about 100 bar or greater and a temperature of about 400 C or greater to form a combustor exit stream E’ comprising carbon dioxide (see composition of the exit stream exiting turbine 40); a turbine 40 configured for expanding the combustor exit stream to 
Allam teaches the system according to Claim 21 and shown in Fig. 6 for processing a carbon dioxide stream 300 for producing liquid carbon dioxide 310 as discussed above and further discloses a pump C1 for pumping the high pressure carbon dioxide stream 304.
It would have been obvious to one of ordinary skill in the art to have modified the system of Viteri to include the splitter, first expander, heat exchanger, second expander, and pump taught by Allam in order to process the carbon dioxide removed from the recycle stream of Viteri as called for by Viteri, as part of an efficient, low cost liquefaction, i.e. processing, of carbon dioxide (Allam col. 1, ll. 10-17 and col. 2, ll. 5-10).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination teaching “a liquid/vapor separator positioned downstream from the second expander .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rene Ford/
Examiner, Art Unit 3741

/GERALD L SUNG/Primary Examiner, Art Unit 3741